      Case 1:18-cr-00013-NRB Document 44 Filed 05/21/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------X
 UNITED STATES OF AMERICA,

           - against -                             MEMORANDUM AND ORDER

 LENIN HERRERA,                                        18 Cr. 13 (NRB)

                Defendant.
 ----------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


     Defendant    Lenin   Herrera   moves   pro   se   for   compassionate

release from FCI Allenwood Medium, where he has served less than

half of his 70-month sentence for distributing and possessing with

intent to distribute cocaine.       See ECF No. 43 (“Def. Mot.”).     Mr.

Herrera, who is 34 years old, argues that his kidney stones and

complications from his hernia mesh, in the setting of FCI Allenwood

Medium during the COVID-19 pandemic, combined with the facts that

his wife has contracted COVID-19 and his son suffers from sickle

cell anemia, warrant his release.       Def. Mot. at 1-2.

     Mr. Herrera moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), which permits a court to “reduce a term of

imprisonment” if, after considering the factors set forth in 18

U.S.C. § 3553(a), “it finds that . . . extraordinary and compelling

reasons warrant such a reduction . . . and that such a reduction

is consistent with applicable policy statements issued by the

Sentencing Commission.”     18 U.S.C. § 3582(c)(1)(A).         However, a

                                    1
        Case 1:18-cr-00013-NRB Document 44 Filed 05/21/20 Page 2 of 4



court    may    reduce        a     defendant’s     sentence        under    Section

3582(c)(1)(A)(i) only “upon motion of the Director of the Bureau

of Prisons” or “upon motion of the defendant after the defendant

has fully exhausted all administrative rights to appeal a failure

of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A).              As the proponent of his release, Mr.

Herrera bears the burden of demonstrating that his release is

justified under Section 3582(c)(1)(A).                   See United States v.

Butler, 970 F.2d 1017, 1026 (2d Cir. 1992).

      The Court denies Mr. Herrera’s motion for three reasons.

First, there is no indication that he has requested that the Bureau

of Prisons bring a motion for compassionate release on his behalf.

Mr.   Herrera   has    accordingly         failed   to    meet   the    exhaustion

requirement of Section 3582(c)(1)(A), compliance with which this

Court has deemed mandatory.             See United States v. Pereyra-Polanco,

19 Cr. 10 (NRB), 2020 WL 1862639, at *1 (S.D.N.Y. Apr. 14, 2020).

      Second,   even     if       Mr.   Herrera   had    complied    with    Section

3582(c)(1)(A)’s exhaustion requirement, he has failed to establish

extraordinary and compelling reasons for his release.                       He is 34

years old and does not purport to suffer from, nor does his pre-

sentence investigation report dated June 11, 2018 evidence that he

suffers from, a medical condition that the CDC has identified as


                                           2
         Case 1:18-cr-00013-NRB Document 44 Filed 05/21/20 Page 3 of 4



a risk factor for severe illness from COVID-19.                  See Groups at

Higher          Risk         for           Severe           Illness,         CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html              (last    updated   May    14,

2020).     Moreover, while Mr. Herrera could care for his ill wife

and son if he were home, his inability to do so while imprisoned

is not an extraordinary and compelling reason for his release

because it is an inherent feature of his sentence.

     Third,      even   if   he    could     establish      extraordinary     and

compelling reasons for his release, for all of the reasons reviewed

at sentencing, the factors set forth in 18 U.S.C. § 3553(a)

strongly counsel against releasing Mr. Herrera, who trafficked

four kilograms of cocaine from New Jersey into New York City while

in possession of a .380 Smith & Wesson handgun.

     The Clerk of Court is respectfully directed to terminate the

motion pending at ECF No. 43.

             SO ORDERED.

Dated:       New York, New York
             May 21, 2020

                                            ____________________________
                                                NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




                                       3
      Case 1:18-cr-00013-NRB Document 44 Filed 05/21/20 Page 4 of 4



Copy to:


Lenin Herrera
Reg. No. 91202-054
FCI Allenwood Medium
Federal Correctional Institution
P.O. Box 2000
White Deer, PA 17887




                                    4
